Citation Nr: 0309192	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  96-40 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from November 1987 to November 
1993.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the petition to reopen a claim of 
entitlement to service connection for a left ankle disorder.  

This case has previously come before the Board.  In September 
2000, the Board reopened the claim of entitlement to service 
connection for a left ankle disorder and denied the claim.  

The Secretary and the veteran (the parties) filed a joint 
motion for remand, citing VCAA.  In February 2001, the Court 
vacated the Board's September 2000 decision pertaining to 
service connection for a left ankle disorder.  

In September 2001, the Board remanded the case to the RO for 
further development.  The case was returned to the Board for 
further appellate review consistent with the February 2001 
Order.  


FINDING OF FACT

Traumatic arthritis of the left ankle is attributable to 
service.  


CONCLUSION OF LAW

Left ankle traumatic arthritis was incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The September 1987 service entrance examination report shows 
that the veteran's left ankle was normal.  Treatment records, 
dated in January 1988 reflect complaints of left ankle pain.  
He had full range of motion and no swelling was noted.  In 
February 1988, he was treated for left ankle pain.  The 
record of treatment notes an onset of left ankle pain during 
the first week of boot camp.  The diagnosis was left ankle 
weakness.  Treatment records, dated in March 1988, reflect 
complaints of left ankle instability and intermittent pain 
along the talon neck, medially.  The diagnoses were medial 
collateral ligamentous laxity tibionavicular on the anterior 
of the tibiotalon ligament of the left ankle, and ligamentous 
strain of the left ankle.  X-ray examination of the ankle 
joints in April 1988 was noted to be normal.  The October 
1983 separation examination report shows that the lower 
extremities were normal.  On the accompanying medical 
history, occasional joint pain, especially with weather 
changes was noted to be non-incapacitating.  

Private treatment records, dated from  November 1995 to 
August 1996, reflect a diagnosis was osteoarthritis, 
talonavicular joint, left foot, and possible osteonecrosis.  
X-ray examination in November 1995 showed a localized cystic 
lesion of the distal portion subchondral of the talus.  There 
was articular joint roughening irregularity with medial 
spurring, which involved primarily the talonavicular joint.  
The report of examination notes that osteonecrosis could not 
be totally ruled out.  In August 1996, x-ray examination of 
both feet revealed bilateral talonavicular joint changes, 
principally involving the distal talus, suggestive of 
osteochondrosis.  The examiner stated that this was a fairly 
significant change.  

The veteran underwent x-ray examination of the left ankle, 
along with x-ray examination of the ankle right for 
comparison, in July 1996.  The impression was small exostoses 
along the medial aspect of both ankles.  No other 
abnormalities were seen and there was no evidence of acute 
osseous abnormality.  

By letter received in September 1996, the veteran's private 
physician, G. M. S., M.D., stated that he had reviewed the 
veteran's service medical records.  He reported that 
examination showed fairly significant arthritic bony changes 
in the talonavicular joint of both feet, possibly worse on 
the left.  He stated that the changes were consistent with 
osteochondritis dissecans or osteochrondrosis.  

On VA examination in December 2001, the veteran reported a 
history of a sharp ankle pain in boot camp, during service in 
December 1987.  X-ray examination of the ankle showed no 
acute bony abnormities or fractures.  The ankle mortis was 
adequately maintained.  The soft tissues were within normal 
limits.  The impression was vague ankle pain, mainly 
symptomatic with walking on uneven ground.  The examiner 
stated it was at least as likely as not that it was related 
to the single episode of sharp pain during service.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified of information and evidence needed to 
substantiate the claim.  VA's notification requirements were 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  In addition, he was afforded a VA 
examination.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  The 
Board notes that any defect in the VA's duty to notify and 
assist the veteran is rendered moot, as the claim is herein 
granted.  


Analysis

Initially, the Board notes that in September 2002, further 
development was sought in this case to resolve obvious 
medical inconsistencies between private x-ray examinations 
showing exostoses and fairly significant arthritic bony 
changes in the talonavicular joint of the left foot, 
consistent with osteochondritis dissecans or osteochondrosis, 
versus the December 2001 VA examiner's interpretation of x-
rays of the left foot as normal.  In September 2002, the 
Board specifically requested that the VA x-ray examination 
reports be reinterpreted.  Instead, of reinterpreting the x-
rays, a duplicate of the prior December 2001 report was 
submitted.  The Board is mindful of our obligation to the 
government and to the veteran; however, our attempt to 
resolve the conflict has resulted in frustration of the 
development process.  The Board finds that the response to 
the development is a model of inadequacy.  Nevertheless, 
there is sufficient evidence of record to resolve the issue 
at hand.  

The evidence shows in-service complaints of left ankle pain, 
with diagnoses to include ligamentous strain.  Private 
medical records, to include x-ray examinations, are 
consistent with changes most likely of post-traumatic 
arthritis origin.  In addition, the December 2001 VA examiner 
specifically stated that left ankle pain was at least as 
likely as not related to service.  

As to the discrepancy in the medical evidence, the Board 
finds no rational basis upon which to conclude that the VA x-
ray examination report is more probative than the private x-
ray report.  In making this determination, the Board has 
considered all of the evidence of record.  

In sum, there is left ankle pathology demonstrated on x-ray 
examination and the VA examiner accepted that the veteran has 
left ankle pain, which he has attributed to service.  The 
evidence is in favor of the claim and thus, the appeal is 
granted.  








ORDER

Service connection for left ankle traumatic arthritis is 
granted.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

